ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-189888 Dated March 11, 2015 Royal Bank of Canada Airbag Autocallable Yield Optimization Notes $• Notes Linked to the Common Stock of Apple Inc. due on or about March 17, 2016 $• Notes Linked to the Common Stock of PulteGroup, Inc. due on or about March 17, 2016 $• Notes Linked to the Common Stock of Rite Aid Corporation due on or about March 17, 2016 Investment Description` Airbag Autocallable Yield Optimization Notes (the “Notes”) are unsecured and unsubordinated notes issued by Royal Bank of Canada linked to the performance of a specific company (the “Reference Stock”). The issue price of each Note will be $1,000. Royal Bank of Canada will pay you a monthly coupon regardless of the performance of the Reference Stock. If the closing price of the Reference Stock on any quarterly Observation Date is greater than or equal to the initial price, Royal Bank of Canada will automatically call the Notes and pay you the principal amount per Note plus the applicable coupon payment for that date and no further amounts will be owed to you. If the Notes are not automatically called, Royal Bank of Canada will pay you on the maturity date either the principal amount per Note or, if the closing price of the Reference Stock on the final valuation date is below the conversion price, Royal Bank of Canada will deliver to you a number of shares of the applicable Reference Stock equal to the principal amount per Note divided by the conversion price (the “share delivery amount”) for each of your Notes plus accrued and unpaid interest (subject to adjustments in the case of certain corporate events described in the product prospectus supplement no. ABYON-2 under “General Terms of the Notes — Anti-dilution Adjustments”). Investing in the Notes involves significant risks. You may lose some or all of your principal amount. In exchange for receiving a coupon on the Notes, you are accepting the risk of receiving shares of the Reference Stock at maturity that are worth less than the principal amount of your Notes and the credit risk of Royal Bank of Canada for all payments under the Notes. Generally, the higher the coupon rate on a Note, the greater the risk of loss on that Note. The contingent repayment of principal only applies if you hold the Notes until maturity. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of Royal Bank of Canada. If Royal Bank of Canada were to default on its payment obligations, you may not receive any amounts owed to you under the Notes and you could lose your entire investment. The Notes will not be listed on any securities exchange. Features Key Dates1 £Income — Regardless of the performance of the Reference Stock, Royal Bank of Canada will pay you a monthly coupon. In exchange for receiving the monthly coupon payment on the Notes, you are accepting the risk of receiving shares of the Reference Stock at maturity that are worth less than your principal amount and the credit risk of Royal Bank of Canada for all payments under the Notes. £Automatically Callable — If the closing price of the Reference Stock on any quarterly Observation Date is greater than or equal to the initial price, we will automatically call the Notes and pay you the principal amount per Note plus the applicable coupon payment for that date and no further amounts will be owed to you. If the Notes are not called, you may have downside market exposure to the Reference Stock at maturity. £Contingent Repayment of Principal at Maturity — If the Notes are not previously called and the price of the Reference Stock does not close below the conversion price on the final valuation date, Royal Bank of Canada will pay you the principal amount at maturity, and you will not participate in any appreciation or depreciation in the value of the Reference Stock. If the price of the Reference Stock closes below the conversion price on the final valuation date, Royal Bank of Canada will deliver to you at maturity the share delivery amount for each of your Notes, which is expected to be worth less than your principal amount and may have no value at all. The contingent repayment of principal only applies if you hold the Notes until maturity. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of Royal Bank of Canada. Trade Date1 March 13, 2015 Settlement Date1 March 18, 2015 Observation Dates 1 2Quarterly Final Valuation Date2 March 11, 2016 Maturity Date2March 17, 2016 1 Expected.In the event that we make any change to the expected trade date and settlement date, the final valuation date and/or the maturity date will be changed so that the stated term of the Notes remains approximately the same. 2 Subject to postponement in the event of a market disruption event and as described under “General Terms of the Notes — Payment at Maturity” in the accompanying product prospectus supplemnt no. ABYON-2. NOTICE TO INVESTORS: THE NOTES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. THE ISSUER IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE NOTES AT MATURITY, AND THE NOTES CAN HAVE THE FULL DOWNSIDE MARKET RISK OF THE REFERENCE STOCK. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF ROYAL BANK OF CANADA. YOU SHOULD NOT PURCHASE THE NOTES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE NOTES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER “KEY RISKS” BEGINNING ON , THE RISKS DESCRIBED UNDER “RISK FACTORS” BEGINNING ON PAGE PS-4 OF THE PRODUCT PROSPECTUS SUPPLEMENT NO. ABYON-2 AND UNDER “RISK FACTORS” BEGINNING ON PAGE S-1 OF THE PROSPECTUS SUPPLEMENT BEFORE PURCHASING ANY NOTES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR NOTES. IF THE NOTES ARE NOT CALLED, YOU MAY LOSE SOME OR ALL OF YOUR INITIAL INVESTMENT. Notes Offerings This free writing prospectus relates to three separate Airbag Autocallable Yield Optimization Notes we are offering. Each of the Notes is linked to the common stock of a different company, and each of the Notes has a different coupon rate, initial price and conversion price, as specified in the table below. The coupon rate, initial price and conversion price for each Note will be determined on the trade date. Each of the Notes will be issued in minimum denominations of $1,000.00, and integral multiples of $1,000.00 in excess thereof. Coupons will be paid monthly in arrears in 12 equal installments, subject to an earlier automatic call. The performance of each Note will not depend on the performance of any other Note. Reference Stock Coupon Rate Initial Price Conversion Price CUSIP ISIN Common Stock of Apple Inc. (AAPL) 6.00% to 7.05% per annum • 90.00% of the initial price US7800826320 Common Stock of PulteGroup, Inc. (PHM) 6.00% to 7.00% per annum • 88.00% of the initial price US7800826403 Common Stock of Rite Aid Corporation (RAD) 6.00% to 7.90% per annum • 80.00% of the initial price US7800826577 See “Additional Information About Royal Bank of Canada and the Notes” in this free writing prospectus. The Notes will have the terms specified in the prospectus dated July 23, 2013, the prospectus supplement dated July 23, 2013, product prospectus supplement no. ABYON-2 dated July 31, 2013 and this free writing prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Notes or passed upon the accuracy or the adequacy of this free writing prospectus or the accompanying prospectus, prospectus supplement and product prospectus supplement no. ABYON-2.Any representation to the contrary is a criminal offense. Price to Public Fees and Commissions (1) Proceeds to Us Offering of the Notes Total Per Note Total Per Note Total Per Note Common Stock of Apple Inc. (AAPL) • • • Common Stock of PulteGroup, Inc. (PHM) • • • Common Stock of Rite Aid Corporation (RAD) • • • (1) UBS Financial Services Inc., which we refer to as UBS, will receive a commission that will depend on market conditions on the trade date.In no event will the commission received by UBS exceed $15.00 per $1,000 principal amount of each Note. See “Supplemental Plan of Distribution (Conflicts of Interest)” on page 15 below. The initial estimated value of the Notes as of the date of this document is $981.40 per $1,000 in principal amount for the Notes linked to AAPL, $976.15 per $1,000 in principal amount for the Notes linked to PHM and $973.04 per $1,000 in principal amount for the Notes linked to RAD, each of which is less than the price to public. The pricing supplement relating to the Notes will set forth our estimate of the initial value of each of the Notes as of the trade date, which will not be more than $20 less than these amounts. The actual value of the Notes at any time will reflect many factors, cannot be predicted with accuracy, and may be less than this amount.We describe our determination of the initial estimated value under “Key Risks” beginning on page 6, “Supplemental Plan of Distribution (Conflicts of Interest)” on page 15 and “Structuring the Notes” on page 15 of this free writing prospectus. The Notes will not constitute deposits insured under the Canada Deposit Insurance Corporation Act or by the United States Federal Deposit Insurance Corporation or any other Canadian or United States government agency or instrumentality. UBS Financial Services Inc.
